DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ election filed on 03/18/2022.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
2.	Applicant's election with traverse of the species of Figs. 1-12, claims 1-11 and 14 being readable thereon, in the reply filed on 03/18/2022 is acknowledged.  The traversal is on the ground(s) that the species election requirement on the grounds that no serious burden exists on the Examiner by examining the claims of Species I and Species II in a single application. This is not found persuasive because the claims recite several limitations which are mutually exclusive to the different species as noted by the examiner in the Restriction Requirement mailed on 01/21/2022. Specifically, the “axially penetrating oil drain hole (230) from the bottom of the roller accommodating cavity (410) for circulating the lubricant/oil” contained in Fig. 13 is not contained in Figs. 1-12. The search required for any one of the species would not be required for the remaining species. It is additionally pointed out that, contrary to what applicant(s) suggest(s), the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection.  
The requirement is still deemed proper and is therefore made FINAL.
	Claims 12-13 has withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 


Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “oil passage 160” (see page 6, para. [0042], line 3 and claims 1-3, 6 and 11-13) and “gap 330” (see page 10, para. [0054], line 3 and claim 9), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
4.	The drawings filed on 11/23/2020 are objected to because the drawings are very blurred and it is difficult to see the details in the Figures and read the reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
	- Claim 1 recites the limitation "the oil inlet" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as claim1, page 3, line 5, “the oil inlet” should be changed to -- an oil inlet --. Appropriate correction is required.
	- Claim 11 recites the limitation "the lateral surface" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, the applicants are suggested to correct as claim1, page 5, line 3, “the lateral surface” should be changed to -- a lateral surface – since claim 11 depends on claim 1and 6. Appropriate correction is required.    
	The claims not specifically mentioned are indefinite since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-11 and 14 will be examined as best understood by the examiner.
Claim Objections
6.	Claim 1 is objected to because of the following informalities:  claim 1, page 3, line 6, “an oil outlet” should be changed to --the oil outlet --. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Dong) (Publication Number CN207500118U) in view of Sekiya et al. (Sekiya) (U.S. Patent Application Publication Number 2014/0294642A1).
	Regarding claim 1, as shown in Figs. 1-12, Dong a pump body assembly, comprising: a spindle 1, wherein the roller 3 has a sliding vane chute 6, a back pressure oil cavity 7 being at least a part of an oil passage is located at a tail end of the sliding vane chute 6, an oil outlet (not numbered; however, read by the examiner as the oil outlet between the back pressure oil cavity 7 and a second back pressure oil groove 19 – see Fig. 1) of the back pressure oil cavity 7 is located at a top of the back pressure oil cavity, and a position of an oil inlet (not numbered; however, read by the examiner as the oil inlet between a second side oil hole 23 and a fourth back pressure oil tank 25 – see Fig. 1) of the back pressure oil cavity 7 is lower than that of an oil outlet of the back pressure oil cavity such that a lubrication medium enters the back pressure oil cavity 7 through the oil inlet of the back pressure oil cavity and fills up the back pressure oil cavity and flows out from the top of the back pressure oil cavity.   However, Dong fails to disclose the spindle having a sliding vane chute.
	As shown in Figs. 1-2 and 4, Sekiya teaches the spindle 4, 4a, having a sliding vane chute 4e (see page 3, para. [0035]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the spindle having a sliding vane chute, as taught by Sekiya in the Dong apparatus, since the use thereof would have improved the performance of the vane compressor by reducing the loss due to sliding on the bearings, increasing the accuracy in the outside diameter and the center of rotation of the rotor portion  and reducing the loss due to leakage with a reduced gap provided between the rotor portion and the cylinder inner circumferential surface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the spindle 4 being an integral body including the rotor portion 4a and the rotating shaft portion 4b having a sliding vane chute  4e, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893) and In re  Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP §2144.04). 
	Regarding claim 2, Dong discloses wherein the spindle 1 has a central oil hole 4 extending upward from a bottom and a radial oil hole 23 communicating with the central oil hole 4, the central oil hole and the radial oil hole constitute a part of the oil passage, and the lubrication medium flows to the back pressure oil cavity 7 through the central oil hole 4 and the radial oil hole 23.    
	Regarding claim 3, Dong discloses wherein a position of the radial oil hole 23 is lower than that of the oil inlet of the back pressure oil cavity 7 (see Fig. 1), and the pump body assembly also comprises a lower flange 22, an oil passage structure 25 of the lower flange 22 is provided on a lateral surface of the lower flange facing towards the back pressure oil cavity 7, the radial oil hole  23 communicates with the oil inlet of the back pressure oil cavity through the oil passage structure  25 of the lower flange, and the oil passage structure of the lower flange is a part of the oil passage.    
	Regarding claim 4, Dong discloses wherein the oil passage structure 25 of the lower flange 22 is a back pressure oil chute of the lower flange provided on the lower flange, wherein the back pressure oil chute 25 of the lower flange is a stepped chute which is deeper along a direction far away from the spindle 1 (see Fig. 1).    

	Regarding claim 14, Dong discloses a compressor (see page 23, para. [0039] of the English Translation), comprising the pump body assembly according to claim 1. 
8.	Claim 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Sekiya as applied to claim 1 above, and further in view of Huang et al. (Huang) (Publication Number CN107524600).
	The modified discloses the invention as recited above; however, the modified Dong fails to discloses a bearing cylinder having a roller accommodating cavity and a roller arranged within the roller accommodating cavity.
	Asa shown in Figs. 1-6, Huang teaches wherein the pump body assembly further comprises: an upper flange 13, wherein an oil passage structure 11, 131; 23 of the upper flange 13 is provided on a lateral surface of the upper flange 13 facing towards the back pressure oil cavity; and a bearing cylinder 20, having a roller accommodating cavity 21 and a roller 22 arranged within the roller accommodating cavity, the oil outlet of the back pressure oil cavity communicates with the roller accommodating cavity 21 through the oil passage structure 11, 131; 23 of the upper flange 13, and the oil passage structure 11, 131; 23 of the upper flange 13 and the roller accommodating cavity  21 are a part of the oil passage (see Figs. 1-2).   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the bearing cylinder having the roller accommodating cavity and the roller arranged within the roller accommodating cavity, as taught by Huang in the modified Dong apparatus, since 
	Also, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to substitute the pump body assembly of the modified Dong with the pump body assembly of Huang as a matter of simple substitution of one known element for another to obtain predictable results.  KSR, 550 U.S. (2007). 
	The results are predictable as improved the energy efficiency and the reliability of the rotary vane compressor.   
	Regarding claim 7, Huang further teaches  wherein the oil passage structure 11, 131; 23 of the upper flange 13 comprises: a back pressure oil chute 131 of the upper flange 13 communicating with the oil outlet of the back pressure oil cavity; a radial oil passage hole 32 extending along a radial direction of the upper flange, wherein at least a part of the radial oil passage hole 32 communicates with the back pressure oil chute 131 of the upper flange; and a communication hole, through which the roller  22 accommodating cavity communicates with the radial oil passage hole 32.    
	Regarding claim 8, the modified Dong discloses wherein a projection of the back pressure oil chute 19 of the upper flange 9 on the upper flange is an arc profile (see Figs. 4 and 11).    
	Regarding claim 9, the modified Dong discloses wherein the oil passage structure of the upper flange  9 comprises an oil distribution chute (not numbered; however, read by the examiner is the oil distribution chute between the oil gap 10 and second back pressure oil groove/ the back pressure oil chute 19 of the upper flange), wherein the back pressure oil chute 19 of the upper flange 9 communicates with inner wall of the upper flange through the oil distribution chute, and there is a gap 10 (see Fig. 1) between the inner wall of the upper flange 9 and the spindle 1, such 
	Regarding claim 11, Huang further teaches wherein the pump body assembly further comprises a lower flange 14, wherein an oil outlet chute 141 is provided on the lateral surface of the lower flange 14 facing towards the back pressure oil cavity, a bottom of the roller accommodating cavity 21 communicates with the oil outlet, and the oil outlet chute 141 extends to an edge of the lower flange 14, wherein the oil outlet chute 141 is a part of the oil passage.    
	 
Allowable Subject Matter
9.	Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
Prior Art
10.	The IDS (PTO-1449) filed on Mar. 02, 2021 has been considered.  An initialized copy is attached in the Office Action mailed on 01/21/2022.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents: Tucker (U.S. Patent Number 3,082937), Sekiya et al. (U.S. Patent Number 9,458,849B2), Takahashi (Publication Number JP2011-247091), Deng et al. (Publication Number CN207349076U) and Hu et al. (Publication Number CN 208749547U), each further discloses a state of the art.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746